DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 17-19, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tosaya et al. (US Pat. 6487531 B1).

Regarding claim 1, Tosaya discloses a computing device for authenticating a user of the computing device, the computing device comprising processing circuitry configured to (Fig. 4, col. 3, lines 64-65- security for speech-based user-identification or user-validation): 
display a first text to the user (col. 11, lines 45-60- words said as opposed to a mandatory recitation of randomly-generated "I'm testing you" text. Artificial excitations for identity or user-verification may be selected at the time of use to prevent the using of a prerecorded voice for break-in.), 
 (col. 11, lines 45-60- The exciter may contribute to user identity verification wherein exciter(s) 46 provide(s) spectral maps of the user's vocal tract during speech or silence. The speech might be "good morning, computer" for example. The spectral map, either alone or in combination with the prior art recognition information, can enhance the security by making the system more difficult to fool), and 
authenticate the user in response to determining that the user phrasing signature and a reference phrasing signature fulfill a similarity condition. (col. 11, lines 45-60- Artificial excitations for identity or user-verification may be selected at the time of use to prevent the using of a prerecorded voice for break-in. Matching done by such a security system may use a prior-sampled voiceprint containing artificial content or may even compare the users voice (with a randomly selected artificial excitation) to the expected response of an acoustic vocal-tract model of the user)

Regarding claim 2, Tosaya discloses the computing device according to claim 1, the processing circuitry is further configured to acquire the representation of the user subvocalizing at least a part of the first text by: acquiring, from one or more sensors operatively connected to the computing device, nerve signals captured from a throat of the user subvocalizing the part of the first text, and deriving the representation of the user subvocalizing at least a part of the first text as a representation of the nerve signals. (col. 9, lines 17-51-it is important to emphasize that the artificial exciter(s) may inject their acoustic energy from one or more paths to couple into the vocal apparatus, including into the mouth (from outside or from within), through the cheek, throat, tongue, … (b) via skin-contact coupling of a receiving transducer or sensor (possibly using a coupling gel; col. 12, lines 28-41- The exciter(s) 46 may take the form, for example, of a throat-mounted transducer or bone (head) coupled or chest coupled transducer)

Regarding claim 8, Tosaya discloses the computing device according to claim 1, the processing circuitry is further configured to determine that the user phrasing signature and the reference phrasing signature fulfill a similarity condition by: calculating a correlation between the user phrasing signature and at least a consecutive part of the reference phrasing signature, and determining that the user phrasing signature and the reference phrasing signature fulfill the similarity condition if the calculated correlation exceeds a first threshold value. (col. 11, lines 45-60- Artificial excitations for identity or user-verification may be selected at the time of use to prevent the using of a prerecorded voice for break-in. Matching done by such a security system may use a prior-sampled voiceprint containing artificial content or may even compare the users voice (with a randomly selected artificial excitation) to the expected response of an acoustic vocal-tract model of the user)
 
Regarding claim 17, Tosaya discloses the computing device according to claim 1, being any one of: a mobile phone, a mobile terminal, a smartphone, a tablet, a personal computer, a laptop, an e-book reader, a computer display, a television, and a media player. (col. 4, line 31)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tosaya as applied to claim 1 above, and further in view of Kenevsky et al. (US Pat. 6421453 B1).

	Regarding claim 3, Tosaya discloses the computing device according to claim 1, but is silent as to the processing circuitry is further configured to acquire the representation of the user subvocalizing at least a part of the first text by: acquiring, from a camera operatively connected to the computing device, a video sequence of the user subvocalizing the part of the first text, magnifying, by video processing the acquired video sequence, motions of one or more body parts of the user, which motions are correlated with the subvocalized part of the first text, and deriving the representation of the user subvocalizing at least a part of the first text as a representation of the magnified motions.
(col. 7, line 49).   And the use of a video sequence of a user sub-vocalizing as a type of facial expression is notoriously well known and used in the art as evidenced by Kanevsky (col. 3, line 67- lip reading; col. 8, line 16- gesture filed by one or more cameras) and therefore, one skilled in the art would have found it obvious to utilize it in Tosaya as a simple alternative way of reading a facial expression.   

Claims 4-6, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tosaya as applied to claim 1 above, and further in view of Kim et al. (US Pub. 20080195395 A1).

	Regarding claims 4-6, Tosaya discloses the computing device according to claim 1, but does not specifically teach identifying the phrasing signature and the reference phrasing signature based on identified syllables and duration of syllables and pauses.  However, this concept is known and used in the art of speech authentication as evidenced by Kim (see para. 15, claim 16) and therefore, one skilled in the art would have found it obvious to utilize it in Tosaya as a simple alternative known way of deriving the voiceprint.   

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tosaya and Kim to claim 5 above, and further in view of Romo et al. (US Pub. 20190088158 A1)

(see para. 153) and therefore, one skilled in the art would have found it obvious to utilize it in the combination of Tosaya and Kim as a way of expecting a reading rate (duration of syllables and pauses) to be dependent of the complexity of the text..   

Claims 9 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Tosaya as applied to claim 8 above, and further in view of Bahler et al. (US Pub. 20020103656 A1)

Regarding claim 9, Tosaya discloses the computing device according to claim 8, the processing circuitry is further configured to calculate the correlation between the user phrasing signature and the entire reference phrasing signature (col. 11, lines 45-60- Artificial excitations for identity or user-verification may be selected at the time of use to prevent the using of a prerecorded voice for break-in. Matching done by such a security system may use a prior-sampled voiceprint containing artificial content or may even compare the users voice (with a randomly selected artificial excitation) to the expected response of an acoustic vocal-tract model of the user), but is silent as to the processing circuitry is further configured to determine that the user has read the first text substantially in its entirety if the calculated correlation exceeds a second threshold value. However, this concept is known and used in the art of speech authentication as evidenced by Bahler (see para. 46-51) and therefore, one skilled in the art would have found it obvious to utilize it in Tosaya  as a way of ensuring that an acoustic match is determined based on an authentication text being read even if presented in segments.   

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tosaya as applied to claim 1 above, and further in view of Jin et al. (US Pub. 20160117516 A1)

Regarding claim 10, Tosaya discloses the computing device according to claim 1, but is silent as to the processing circuitry is further configured to determine, in response to authenticating the user, if the user is authorized to read the first text.  However, this concept is known and used in the art as evidenced by Jin (see Fig. 3, para. 90- receive authentication information for authenticating an access right to an encrypted area) and therefore, one skilled in the art would have found it obvious to utilize it in Tosaya  as a way of making sure only authorized users can view hidden or obscured text.   

Regarding claim 11, Jin discloses in the computing device according to claim 10, the processing circuitry is further configured to determine if the user is authorized to read the first text based on permission information associated with the first text. (Figs. 8A-11C, para. 75, 92)

Regarding claim 12, Jin discloses in the computing device according to claim 10, the processing circuitry is further configured to reveal obfuscated parts of the first text in response to determining that the user is authorized to read the first text. (Figs. 8A-11C, para. 75, 92)

Regarding claim 13, Jin discloses in the computing device according to claim 10, the processing circuitry is further configured to discontinue displaying the first text or to obfuscate at least part of the first text in response to determining that the user is not authorized to read the first text. (Figs. 8A-11C, para. 75, 92)

Regarding claim 14, Jin discloses in the computing device according to claim 10, the processing circuitry is further configured to display to the user a second text in response to determining that the user is authorized to read the first text. (Figs. 8A-11C, para. 75, 92)

Regarding claim 15, Jin discloses in the computing device according to claim 14, the processing circuitry is further configured to display the second text in response to detecting that the user subvocalizes a closing part of the first text. (Figs. 8A-11C, para. 75, 92, note Tosaya teaches the inputting a subvocalized password)

Regarding claim 16, Jin discloses in the computing device according to claim 1, the processing circuitry is further configured to discontinue displaying the first text or to obfuscate at least part of the first text in response to determining that the user phrasing signature and the reference phrasing signature fail to fulfill the similarity condition. (Figs. 8A-11C, para. 75, 92)

Regarding claims 18-33, the subject matter claimed pertain to method steps that correspond to the system elements of claims 1-16 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.    

Regarding claim 34, it merely recites a computer program that when executed, performs the functional steps of method claim 18, and thus, rejected for the same rationale.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/            Examiner, Art Unit 2433   

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433